By ihe Court

Elandrau, J.
The referee finds as a matter,of fact that the note upon which this action is founded was made in the State of New York, and that it was executed on Sunday. He does not find, as a further fact, what the law of New York upon the subject of contracts executed upon the Lord’s Day is, or whether it in any way differs from our own-The statute and common law of our sister States are facts to be proved, as any other facts in a cause, by the party who seeks to take advantage of any difference that may exist between such laws and our own. Our courts can take judicial notice of no laws but our own, and those enacted by the federal government. In the absence of proof concerning the laws of other States, the Courts presume they are the same as our own, and decide accordingly. "We had occasion to apply this very familiar rule in the case of Cooper & Lavely vs. Reaney, 4 Minn. R., 528.
The report of the referee, then, leaves a note executed on Sunday to be subjected to trial under the laws of this State. Our law is as follows :
*22“ No person shall keep open Ms shop, warehouse, or workhouse, or shall do any manner of labor, business or work, except only works of necessity and charity,” &c., and then imposes á finé for the violation of its provisions. Comp. Stats. 730, sec. 19. In the case of Solomon vs. Dreschler, 4 Minn. R., 278, we considered the question of the validity of acts done in violation of statutory prohibitions. The various distinctions that have arisen upon such statutes, are there pointed out, and the cases cited. We held that the proper rule is to “ examine the statute ás a whole, and find out whether or not the makers of it meant that a contract in' contravention of it should be void, or that it was not to be so,” and ilnder this rule we decided that liquor sold in violation of the license act could not be recovered for because the act evidently was designed to protect the public morals, as well as to add to the public revenue. This Sunday act can have no other object than the enforcement of the fourth of God’s commandments, which are a recognized and excellent standard of both public and private morals. A violation of the act, therefore, is contra bonos mores, and cannot be sustained by the Courts. No action can be predicated upon a note made on Sunday.
Inregárd to the subscription of $300, made by Daniels to the bridge, being a valid offset to the Plaintiff’s debt, we take this view. The subscription was valid, and being payable on demand, could have been recovered at once, even before the erection of the bridge. Had the subscription been paid, and the contractor fáiled to erect the bridge, the contributor would have hád an action for damages for the breach of his contract. As the subscription was not paid, and the suspension bridge, towards which it was donated, was not built, as agreed, the failure to perform the contract can be pleaded in defence of an action for the sum subscribed, or in reply to it when offered as an offset. The referee having found that no suspension bridge was erected, he was right in relieving Daniels from the subscription. No one could change the purpose for which the subscription was made, so as to bind Daniels without his consent.
The judgment is reversed, and the Case remanded to the District Court, whence it came.